DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
 

Response to Amendment
This Office Action is responsive to the amendment filed on 28 December 2020. As directed by the amendment: Claims 112, 117-119, and 130 have been amended, Claims 116, 120, and 131 have been cancelled, and Claims 132-134 have been added. Claims 112-115, 117-119, 130, and 132-134 currently stand pending in the application. 
The amendments do not resolve the drawing objections, as repeated in relevant part below. 
The amendments to Claims 112 and 130 are sufficient to overcome the relevant rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, listed in the previous action. Namely, the failures to comply with the enablement requirement have been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn. The amendments to Claim 119 are not sufficient to overcome the relevant rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, listed in the 
The amendments to Claims 112 and 130 are not sufficient to overcome the relevant rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, listed in the previous action. Namely, the indefiniteness has not been resolved. Accordingly, the rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, are maintained and repeated in relevant part below. 


Response to Arguments
Applicant’s arguments, in the response dated 28 December 2020, with respect to the rejections under 35 U.S.C. § 102(b) and 103(a), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Objections
Claim 114 is objected to because of the following informalities: improper antecedence. The following amendments are suggested: 
Claim 114: “wherein [[the]] each of the members includes a  
Appropriate correction is required.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a screw including the attachment location (Claim 119) and the mechanism attached to the proximal end of the body (Claim 134) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The limitations are suggested to be canceled so as not to result in a new matter rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 119 and 134 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to Claim 119, the limitation of a screw including the attachment location is not described in the specification in an enabling way. The specification does not disclose that the screw includes the attachment location, but only that the screw is positioned at the distal end of the flexible tube. 
As to Claim 134, the limitation “the mechanism is attached to the proximal end of the body” is not described in the specification in an enabling way. The specification does not disclose the mechanism, which holds the members in a locked position, as attached to the body. The specification does not disclose if or how the mechanism is attached to the body, but rather only that the mechanism locks the members at a location. 





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 112-115, 117-119, 130, and 132-134 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to Claim 112, the limitations “the body is flexed into a curve” (ll. 4-5) and “the body retains a curve” (ll. 13) render the claims indefinite, as it is unclear if the recited curves refer back to the previously recited curve (“a body configurable in a curve” ll. 2) or to different curves. For examination purposes, the limitations will be interpreted in the former instance, as the body is flexed into the curve and the body retains the curve. 
As to Claim 130, the limitations “the body is flexed into a curve” (ll. 5) and “to fix the body in a curve” (ll. 13) render the claims indefinite, as it is unclear if the recited curves refer back to the previously recited curve (“a body configurable in a curve” ll. 2) or to a different curve. For examination purposes, the limitations will be interpreted in the former instance, as the body is flexed into the curve and to fix the body in the curve. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 112-115, 117, 118, 130, and 132-134 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by U.S. Patent Application Publication No. US 2007/0208364 to Smith et al. (hereinafter, “Smith”). 
As to Claims 112-115, 117, 118, 132, and 134, Smith discloses an apparatus, comprising a body (6) configurable in a curve (¶43, 55), shown in FIG. 1; members (11) disposed within the body, shown in FIGs. 2 and 7, secured to an attachment location (13) (¶44), and configured to move axially relative to one another as the body is flexed into a curve such that a first one of the members traverses a distance between the attachment location and a locking location (friction locking area 12 where 25 overlaps 26), shown in FIGs. 2, 3, and 10, and a second one of the members traverses a different distance between the attachment and locking locations (¶51, 55; a member at an inside of the curve traverses a shorter distance between the attachment and locking locations than a member at an outside of the curve), shown in FIG. 17; and a mechanism (25) configurable to apply a locking force normal to the members (radially inward) at the locking location to render the members incapable of relative axial movement such that the body retains a curve (¶51, 55); wherein the body includes a flexible tube, shown in FIG. 1; 
As to Claims 130 and 133, Smith discloses an apparatus, comprising a body (6) configurable in a curve (¶43, 55), shown in FIG. 1; members (11) disposed within the body, shown in FIGs. 2 and 7, and secured to an attachment location (13) (¶44), a respective length of each member between the attachment location and a locking location (friction locking area 12 where 25 overlaps 26), shown in FIGs. 2, 3, and 10, changeable as the body is flexed into a curve such that the length of a first one of the members between the attachment and locking locations is different than the length of a second one of the members between the attachment and locking locations (¶51, 55; a member at an inside of the curve has a shorter length between the attachment and locking locations than a member at an outside of the curve), shown in FIG. 17; and a mechanism (25) configurable to apply a locking force normal to the members (radially inward) at the locking location to fix the body in a curve by prohibiting relative axial movement of the members (¶51, 55); wherein the body includes a proximal end (portion to the right in FIG. 2) and a distal end (portion to the left in FIG. 2); the locking location is closer to the proximal 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 119 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of U.S. Patent Application Publication No. US 2008/0319455 to Harris et al. (hereinafter, “Harris”). 
Smith discloses a proximal end (portion to the right in FIG. 2) and a distal end (portion to the left in FIG. 2); wherein the mechanism is attached to the proximal end and includes the locking location (the mechanism performs the locking at the locking location); and an end cap (37) attached to the distal end (¶48), shown in FIG. 8; but is silent as to a screw attached to the distal end and including the attachment location. 
Harris teaches an apparatus comprising an end cap (850) that may be connected to a distal end of the apparatus using a snap or thread connection (¶138). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                
                                                                                                                                                                         /KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775